Citation Nr: 0319142	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  02-04 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant had active military service from February 1958 
to July 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.               


REMAND

In February 2003, pursuant to authority granted by granted by 
38 C.F.R. § 19.9(a)(2), the Board undertook additional 
evidentiary development with respect to this claim.  At that 
time, the Board requested that the appellant undergo a VA 
orthopedic examination in order to evaluate his service-
connected left knee disability.  The Board also requested 
that the claims folder be made available to the examiner, and 
that after a review of the examination findings and the 
entire evidence of record, the examiner was to provide an 
opinion as to the degree of interference with ordinary 
activities, including the ability to obtain and maintain 
gainful employment, caused solely by the appellant's service-
connected status-post left knee arthroplasty, as 
distinguished from his nonservice-connected disorders (i.e., 
ankle and hip pain), without regard to the age of the 
appellant.  

In April 2003, the appellant underwent a VA orthopedic 
examination which was conducted by a Dr. K.C.G.  Following 
the physical examination and a review of the appellant's 
claims file, Dr. G. diagnosed the appellant with the 
following: (1) psoriatic arthritis, polyarticular, and (2) 
left knee with revision total knee arthroplasty.  However, 
the Board observes that although Dr. G. then addressed the 
appellant's functional loss due to pain on use or due to 
flare-ups, Dr. G. did not comment on the impact of the 
appellant's service-connected left knee disability on his 
ability to obtain and maintain gainful employment, as 
requested by the Board in February 2003.  

Recently, in Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003) (the DAV decision), the United States Court of Appeals 
for the Federal Circuit invalidated portions of the 
Department's new development regulations.  There are two 
reasons that this case must now be remanded to the RO.  
First, because the examiner did not fully respond to the 
questions asked by the Board, this case needs to be returned 
to the examiner for corrective action.  At this time, the 
Board is not developing evidence, so it cannot correct this 
deficiency.  Second, the Federal Circuit specifically noted 
that 38 C.F.R. § 19(a)(2) (2002) was inconsistent with 38 
U.S.C.A. § 7104(a) (West 2002) because it denied claimants a 
"review on appeal" when the Board considers additional 
evidence without having to either remand the case to the RO 
for initial consideration of the newly-developed evidence or 
obtain a waiver of the RO's consideration of the additional 
evidence in favor of immediate review by the Board.  See also 
Bernard v. Brown, 4 Vet. App. 384, (1993).  The appellant was 
not waived RO consideration of the April 2003 examination 
report, so due process considerations also mandate remanding 
this case.

Accordingly, this case is REMANDED for the following actions:

1.  Send the appellant's claims file to 
Dr. G., the examiner from the appellant's 
April 2003 VA orthopedic examination.  
Dr. G. is requested then to review the 
claims file, to specifically include the 
December 1999 VA examination report, VA 
Form 21-4192, submitted by the 
appellant's previous employer, dated in 
August 2000, VA Form 21-8940, dated in 
September 2000, an April 2003 VA 
outpatient treatment report, and the 
April 2003 VA examination report, and 
express an opinion as to the degree of 
interference with ordinary activities, 
including the ability to obtain and 
maintain gainful employment, caused 
solely by the appellant's service-
connected status-post left knee 
arthroplasty, as distinguished from his 
nonservice-connected disorders (i.e., 
ankle and hip pain), without regard to 
the age of the appellant.  A complete 
rationale for all conclusions and 
opinions expressed must be provided.   

If, and only if, Dr. G. is not available 
to review the claims file and render the 
above opinion, schedule the appellant for 
another VA examination to obtain the 
above information.

2.  Thereafter, review the record and 
ensure that all development actions have 
been conducted and completed in full.  
Any additional evidentiary development 
deemed appropriate should be undertaken.  
The RO should undertake any other action 
required to comply with the notice and 
duty-to-assist requirements of the 
Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. § 3.159 
(2002).  The RO should also ensure that 
the VA examination report addresses all 
questions asked.  If it does not, it must 
be returned to the examiner for 
corrective action.  

3.  Then, re-adjudicate this claim.  If 
any such action does not resolve the 
claim to the appellant's satisfaction, 
issue the appellant and his 
representative a supplemental statement 
of the case (SSOC) which includes 
consideration of all evidence added to 
the record since the statement of the 
case (SOC) in January 2002, and provide 
the appellant and his representative with 
an appropriate opportunity to respond.   

Thereafter, the case should be returned to the Board for 
further appellate consideration.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




